Citation Nr: 1642909	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  11-22 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as due to service-connected left leg fracture.

2.  Entitlement to service connection for bilateral lower extremity sciatica.

3.  Entitlement to an initial rating in excess of 10 percent for left upper extremity ulnar nerve disability.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to a rating in excess of 10 percent for a left shoulder disability prior to September 10, 2015, and to a rating in excess of 20 percent thereafter.

6.  Entitlement to total disability based on individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from February 1979 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 (hearing loss, left shoulder, lumbar spine, sciatica) and April 2011 (ulnar neuropathy of the left upper extremity) rating decisions of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The Veteran appeared and testified before the undersigned Veterans' Law Judge (VLJ) in a November 2011 hearing.  A transcript of that hearing is contained in the record.

The Veteran was previously represented by a private attorney.  The attorney is no longer accredited to provide representation before the Board.  The Veteran was informed of this in a November 2015 letter.  The record does not indicate that the Veteran has selected new representation.

These claims were previously before the Board in April 2014.  In that decision, the Board granted entitlement to service connection for residuals of a left leg stress fracture and service connection for a cervical spine disability.  The Board remanded the current issues on appeal for additional development, to include additional treatment records and VA examinations/opinions.  The Veteran previously had a claim of entitlement to service connection for a psychiatric disorder pending before the Board; however, an April 2016 rating decision granted entitlement to service connection for an unspecified trauma disorder.  As that issue has been granted in full it is no longer on appeal to the Board. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran has continued his increased rating claims.  Additionally, he has reported during recent VA examinations that he was unable to train for a new profession (electrician) as a result of his shoulder disability, and that he had difficulty driving (with prior work experience as a truck driver) due to his cervical spine disability.  As such, the Board finds that a claim for TDIU has been reasonably raised by the record.

The issue(s) of entitlement to service connection for a low back disability, bilateral lower extremity sciatica, entitlement to initial compensable rating for bilateral hearing loss and initial rating in excess of 10 percent for left ulnar neuropathy, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, during the entire period on appeal the Veteran's left shoulder manifested in infrequent episodes of recurrent dislocation with guarding of movement only at the shoulder level.

2.  At no point during the period on appeal did the Veteran's left shoulder manifest in motion limited to 25 degrees from his side; fibrous union of the humerus; nonunion of the humerus; flail shoulder; or ankylosis of the scapulohumeral articulation. 


CONCLUSIONS OF LAW

1.  Prior to September 10, 2015, the criteria for a 20 percent rating, and no higher, for a left shoulder disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2015).

2.  From September 10, 2015, the criteria for a rating in excess of 20 percent for left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letters provided in September 2010 and June 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist has also been satisfied in this case as the RO has obtained the Veteran's service, VA and available private treatment records.  The Veteran has reported he is in receipt of Social Security Administration (SSA) benefits for his lumbar spine disability, and as such, a decision on his increased rating claim for his left shoulder disability is not disadvantaged by these records not being currently contained in the record.

Additionally, the Veteran has been provided medical examinations in connection with his left shoulder disability in 2007, 2010, and 2015.  The 2015 examination included range of motion findings for the Veteran's right and left shoulder, although the right shoulder had been recently injured.  The Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's increased rating claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's left shoulder claim.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201.  Under Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between side and shoulder level (e.g., flexion from 25 to 90 degrees) warrants a 30/20 (major/minor) percent evaluation.  Limitation of motion to 25 degrees from the side warrants a 40/30 (major/minor) percent evaluation.  38 C.F.R. § 4.71a, Code 5201.  The Veteran is noted to be right-handed, and so the left arm is his "minor" extremity.

Additionally, Diagnostic Code 5200 provides ratings for ankylosis of the scapulohumeral articulation.  This diagnostic code is noted to be for when the "scapula and humerus move as one piece."

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

When determining the severity of musculoskeletal disabilities such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when her symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Additionally, Diagnostic Code 5202 provides a 20 percent rating for malunion of the humerus with moderate or marked deformity of the minor arm, a 20 percent rating for recurrent dislocation at the scapulohumeral joint (the 20 percent rating is provided both for infrequent and frequent episodes involving the minor arm), a 40 percent rating for fibrous union of the humerus, a 50 percent rating for nonunion of the humerus (flail head), and a 70 percent rating for loss of head of the humerus (flail shoulder).  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Diagnostic Code 5203 provides a 20 percent rating for the minor arm for nonunion of the clavicle or scapula with loose movement and dislocation of the clavicle or scapula.

The Veteran initially filed a claim for service connection for his left shoulder disability in 2007 and service connection was granted in a January 2008 rating decision.  As a part of his initial claim, he was provided a VA examination in January 2007.  Physical examination of his left shoulder noted facial grimace and mild guarding as evidence of painful motion.  He had no edema, effusion, instability, redness, heat, or abnormal movement.  He had some guarding when removing clothing for evaluation.  There was mild evidence of weakness and tenderness.  He was unable to lift his arm for dressing/undressing.  Range of motion testing of his left shoulder revealed forward flexion from zero to 130 degrees, abduction from zero to 120 degrees, external rotation from zero to 55 degrees and internal rotation from zero to 80 degrees.  He reported pain at the end of all ranges of motion.  His reported pain, fatigue, weakness and lack of endurance with repetition were noted to not additionally limit his joint function.   X-rays of the left shoulder showed minor degenerative changes.  The Veteran reported flare-ups of pain to 4 out of 10 that last two to three hours.  His baseline level of pain was 1 out of 10.  During a flare up he would stop and rest; he would also use ice packs and hot showers.  He had several medications due to his back pain, which helped limit his shoulder pain.  He reported that "if he places his left arm behind his head he will have stiffness and pain and will need to use the other arm to lower his left shoulder/arm."  He was assessed with objective evidence of mild left shoulder degenerative changes of humeral head and subjective report of left arm pain for which electrodiagnostic studies had been ordered.  

The Veteran underwent left shoulder surgery in service, and his scar was evaluated during his left shoulder examination.  He had a 6 cm x 1 cm curvilinear surgical scar.  There was no pain in the scar or adherence to underlying tissue.  The scar was stable, smooth and there was no inflammation or keloid formation.  It was slightly hypopigmented and very slightly depressed.  There was no limitation of motion or other function due to the scar.  

The Veteran was afforded another VA examination in September 2010, in association with his current claim for an increased rating for his left shoulder disability.  Veteran reported a history of left shoulder pain and weakness in his left arm since his in-service surgery.  He stated the pain had worsened over the last two years.  The pain was intermittent and would occur with certain movement (such as using his left arm over his head).  He stated the pain occurred about twice daily and lasted five-to-ten minutes and was about a 2 out of 10 severity.  His pain radiates down his left arm and he gets numbness into his left arm.  He also felt his range of motion had "become more limited over time."  He reported that if he lies down with his left arm over his head the shoulder would get stiff and locked in that position and he will have to use his right hand to lower his left arm.  He also noted that within the past two years his left hand would shake.  He had not dislocated his shoulder since his surgery.  He did not report flare-ups of pain in the past 12 months.  He was able to perform all activities of daily life independently and was noted to be right-handed.  He had some pain in his left shoulder with routine daily activities such as sweeping and vacuuming.  He stopped working in 2003 due to a back injury.  On examination he had slight difficulty removing his shirt, and does not lift his left arm overhead.  His left shoulder was without deformity, swelling, erythema or warmth.  He had mild tenderness to palpation over the dorsal and anterior shoulder.  He had abduction from zero to 125 degrees, with "end range pain."  He had forward flexion from zero to 145 degrees with "end range pain."  He had external rotation from zero to 75 degrees and internal rotation from zero to 40 degrees.   He had a slight increase in pain but no change in range of motion findings following repeated range of motion testing.  His left shoulder scar was 6 cm x 1 cm, pale pink with a slight depression.  The scar was not tender, and was smooth and superficial.  He was diagnosed with recurrent left shoulder dislocations, status post open surgical repair, mild traumatic arthritis, and mild functional impairment.  It was noted that his left arm numbness and tingling were concerning for an alternate process, such as cervical radiculopathy.  

A November 2010 EMG showed no electrodiagnostic evidence of denervation at the cervical nerve root on the left side.  The distribution of pain in the neck and shoulder were suggestive of spasms in the trapezius muscle.  

As noted in the introduction, the Veteran was granted service connection for an ulnar nerve disability in an April 2011 rating decision.

In November 2011, the Veteran testified at a Board hearing regarding the limitations of his left shoulder.  Regarding his left shoulder, the Veteran stated he initially injured it in service playing basketball, when it "popped out of place."  Subsequently, during an endurance course his shoulder gave out and he fell "25-30 feet to the ground" and he then had to have surgery on his shoulder.  The Veteran demonstrated during the hearing that he could not raise his left arm past his shoulder level.  The Veteran also stated he had "a little numbness in it" such that he would occasionally drop objects in his left hand.  

In September 2015, the Veteran was afforded another VA examination for his left shoulder claim.  He reported daily activity-dependent left shoulder pain of varying intensities.  He reported he tried to go back to school to become an electrician but he had trouble with overhead movements.  He stopped working due to a work-related injury to his back.  He was independent in his activities of daily living but needed help washing his back.  He had a recent injury to his right shoulder in 2015 due to a fall.  Although his right shoulder was also injured, the range of motion testing was provided for it as well.  His right shoulder had zero to 150 degrees of flexion and abduction, and full range of motion (zero to 90 degrees) of internal and external rotation.  His left shoulder had zero to 95 degrees of flexion, zero to 95 degrees of abduction, and zero to 80 degrees of internal and external rotation.  He had objective pain with motion.  He was noted to have pain from 90 to 95 degrees with flexion and abduction of his left shoulder, and pain stopped him from moving more than 80 degrees with internal and external rotation.  He was able to complete repeated range of motion tests, and there was no change in his limited motion after repeat testing.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repeated use over time.  The Veteran's muscle strength in both shoulders were symmetrical and normal (5/5).  He did not have ankylosis of the left shoulder, muscle atrophy or a suspected rotator cuff condition.  The Veteran was noted to have a history of infrequent recurrent dislocation of the glenohumeral joint of his left shoulder.  The Veteran had a negative crank apprehension (testing shoulder instability) test.  He did not have a clavicle, scapula, acromiclavicular or sternoclavicular joint condition.  He did not have loss of head (flail shoulder), nonunion, malunion or fibrous union of the humerus.  The Veteran's left shoulder scar was not painful or unstable and did not have a total area equal to or greater than 39 sq. cm.  His scar was described as on the anterior left shoulder, in a curvilinear shape, and 6cm long by 1 cm wide.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Veteran has been consistent in his reports of intermittent left shoulder pain and limited motion.  He has also indicated that his pain has increased and his range of motion have decreased during the years that his appeal has been pending.  The Veteran is competent to report his symptoms of pain and limited range of motion, and also his tingling and numbness (the Board notes the Veteran is separately service-connected for a nerve disorder in the left arm).  The Board finds the Veteran's statements regarding his symptoms are credible.

Here, the Board finds that entitlement to a 20 percent rating is warranted during the entire period on appeal based on recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level.  During his September 2010 VA examination, the Veteran was noted to have difficulty removing his shirt and would not lift his left arm over his head.  He was assessed with recurrent left shoulder dislocations with mild functional impairment.  He reported no episodes of dislocation subsequent to service.  Notably, during his 2007 VA examination he additionally was unable to lift his arm for dressing/undressing and he had "mild guarding" during range of motion testing.  The 2015 VA examiner actually provided in the report that the Veteran had a history of recurrent dislocation of the glenohumeral joint, with infrequent episodes.  As such, the Board will resolve reasonable doubt in the Veteran's favor and finds that a 20 percent rating is warranted for the entire period on appeal based on infrequent episodes of recurrent dislocation with guarding of movement only at the shoulder level.

A rating in excess of 20 percent is not warranted during the period on appeal.  His range of motion tests showed motion to shoulder level or greater in 2010 and 2015 and he demonstrated range of motion to shoulder level during his 2011 Board hearing.  Additionally, there is no evidence of ankylosis of the left shoulder joint, fibrous union of the humerus, nonunion of the humerus, or flail shoulder.  As such, the Veteran does not meet the criteria for ratings in excess of 20 percent under DCs 5200, 5201, and 5202.  38 C.F.R. § 4.71a.  

Additionally, the record does not demonstrate that the Veteran is entitled to a separate compensable rating for his left shoulder surgery scar.  The scar is not unstable or painful, is not of an area greater than 929 sq. cm, and is not deep and covering an area greater than 39 sq. cm.  See 38 C.F.R. § 7801, 7802, and 7804.  The Veteran is already separately rated for his left arm neurological disorder, which is addressed in the REMAND section of this appeal.

In sum, resolving reasonable doubt in the Veteran's favor his left shoulder disability results in infrequent episodes of dislocation resulting in guarding at the shoulder level and warrants a 20 percent rating, and no higher, during the entire period on appeal.  38 C.F.R. § 4.71a, DC 5202.

Extraschedular consideration

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected left shoulder disability, with pain, loss of range of motion, and guarding.  See Thun v. Peake, 22 Vet. App.111, 115.  When comparing the left shoulder symptoms with the schedular criteria for the multiple shoulder Diagnostic Codes, the Board finds that his symptoms of stiffness, less movement than normal and guarding are congruent with the disability pictures represented by the 20 percent rating assigned for his minor arm.  Accordingly, a comparison of the Veteran's symptoms and functional impairments with the pertinent schedular criteria does not show that his service-connected left shoulder disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362   (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition, or that are not separately on appeal.  Specifically, the Veteran's statements regarding weakened grip, tingling and numbness in his left arm are contemplated by his ulnar nerve rating which is separately on appeal and being remanded for additional evidence.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a 20 percent rating, and no higher, for left shoulder disability prior to September 10, 2015, is granted.

Entitlement to a rating in excess of 20 percent for left shoulder disability from September 10, 2015, is denied.


REMAND

Back and Sciatica

Unfortunately, a remand is required in regards to the Veteran's service connection claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Currently, the record contains some Worker's Compensation treatment records from the Veteran's 2003 injury and one treatment record prior to that injury.  The May 2002 record noted that the Veteran had undergone a disc excision and laminectomy in April 2002.  Additionally, in 2015 the Veteran reported to a VA examiner that he received worker's compensation and then "Social Security Income" due to a work-related back injury.  However, during a 2016 VA examination, the Veteran reported he was receiving "SSI disability."  Given that the Veteran was referring to receiving SSA benefits based on an injury to his spine, the Board assumes that he is referring to SSA disability benefits (v. income).  The current record does not contain SSA records.  On remand, attempts should be made to obtain the Veteran's SSA disability records, full Worker's Compensation records, and any treatment records prior to his October 2003 injury.

Additionally, the Veteran's most recent VA examination in 2015 provided a negative nexus opinion regarding the Veteran's direct and secondary service connection claim for a low back disability.  The rationale for this opinion was that the Veteran's spine was injured in 2003.  The examiner did not comment on the treatment record from 2002 which indicated the Veteran had back surgery in 2002.  The Veteran has recently argued that his 2003 back injury was due to his service-connected residuals of a left leg fracture because his left leg gave out on him causing the fall.  After the available SSA, Worker's Compensation and pre-2003 treatment records are obtained, an addendum VA opinion must be sought.

The Board notes that the Veteran's bilateral lower extremity sciatica/radiculopathy began around the time of his 2003 injury and subsequent surgeries.  As such, these claims are inextricably intertwined with the Veteran's claim for service connection for a back disability.

Hearing Loss

In the 2014 remand, the Board directed that the Veteran be scheduled for an updated hearing examination.  In August 2015, the Veteran was afforded a VA audio examination.  The examiner provided puretone threshold testing results, but did not provide Maryland CNC word recognition scores.  Although the examination report included the form response (a computer-generated response that the examiner selected) that the scores were found to be "not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate," no additional explanation as to why the speech recognition scores could not be obtained was provided.  During the previous examination speech scores were provided, so it would appear that this is not a language problem.  As the examination did not indicate if the lack of speech recognition scores were due to cooperation problems, cognitive issues, or score-inconsistencies, the Board requests that the Veteran be provided with an additional examination.

Ulnar Neuropathy 

During a February 2011 VA examination, the Veteran reported a "rare tingling" in his left arm in the "same distribution following the original surgery."  A November 2010 EMG showed no evidence of denervation at the cervical spine and a suggestion was made of spasm of the trapezius muscle.  The Veteran reported intermittent left arm tingling and rare arm numbness in the medial arm "every other month."  He stated that it now occurs at certain positions, usually with a bent arm position or if he is laying on it.  It occurs twice a day for 2-3 minutes and he would alleviate the tingling by "shaking it out" and changing position.  He reported decreased sensation on the medial arm and into the 4th and 5th digits on the left hand.  On examination he had "decreased sensation from axilla down to lateral hand in distribution of ulnar nerve which seems to originate at the axillary level."  The examiner noted that the Veteran's ulnar nerve was impacted but "unlikely stemming from cervical spine.  More likely stemming from left shoulder/surgery."  

From this examination, the Veteran was granted service connection and a 10 percent rating for ulnar neuropathy in the April 2011 rating decision on appeal.

In September 2015, the Veteran was provided a VA.  His muscle strength testing was normal for his left arm during his shoulder joint examination.  During his peripheral nerve examination, the Veteran reported tingling and numbness transiently and only when direct pressure was placed on his left elbow.  The symptoms resolved when the pressure was removed.  The Veteran denied constant or intermittent pain in the left upper extremity.  He had mild paresthesias or dysesthesias and mild numbness in his left upper extremity.  He had normal elbow strength, wrist strength and grip.  He had normal and symmetrical deep tendon reflexes.  He had a normal sensory examination of the shoulder area, inner and outer forearm, and hand and fingers.  He did not have any trophic changes on evaluation.  He was noted to have a normal bilateral ulnar nerve evaluation.  The examiner noted that a 2008 EMG was normal.  The examiner noted the Veteran had a "normal EMG and subjective transient symptoms of numbness and tingling in the ulnar nerve distribution when pressure is applied to the elbow area."

In March 2016, the Veteran was afforded a cervical spine examination.  He reported left arm radicular symptoms, to include shooting pain with neck movement.  His muscle strength in his elbows, wrists, and fingers were normal and symmetrical.  Deep tendon reflexes of the biceps, triceps, and brachioradialis were normal and symmetrical.   His sensory examination of the shoulder area, inner and outer forearm, and hand and fingers were all normal.  The Veteran denied constant pain, but endorsed moderate left upper extremity intermittent pain.  He did not report paresthesias/dysesthesias or numbness in his left upper extremity.  He was noted to have moderate upper radicular group nerve (C5/6) radiculopathy.  

Currently, the medical and lay evidence provided in the VA examinations are contradictory.  The 2011 examiner noted that the Veteran's neuropathy was related to his left shoulder and was likely the ulnar nerve, and that it was specifically not associated with his cervical spine.  Additionally, the Veteran reported intermittent numbness and tingling in his left forearm and fingers.  The 2011 examiner found that there were sensory deficits on examination.  The 2015 and 2016 examiners did not find sensory deficits.  The 2015 examiner again noted the Veteran's symptoms were ulnar, and the Veteran reported intermittent paresthesias but denied pain.  The 2016 examiner has assessed an upper radicular group (v. ulnar) disability, and the Veteran has denied paresthesias but endorsed pain.  Notably, the 2015 and 2016 examinations were provided within 6 months.  Given the contradictory evidence, to include whether the Veteran's rating should be provided for the ulnar nerve or the upper radicular group, the Board will remand for an additional examination.

TDIU

Provide the Veteran with a formal TDIU claim form so that a full work and educational history can be provided.  The Veteran's claim for TDIU is intertwined with the claims being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VA Form 21-8940 and request he provide details regarding his employment history and education. Inform him to provide the name and address of prior employers. VA Forms 21-4192 should be sent to the Veteran's reported prior employers.

2.  Obtain from the Social Security Administration (SSA) the records pertinent to the appellant's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the claims folder.  

3.  Obtain any Worker's Compensation records from the Veteran's 2003 work-related accident, if possible.

4.  Contact the Veteran and request that he provide releases for any treatment records for his spine prior to 2003 (specifically any treatment records related to an April 2002 spine surgery or any private treatment prior to this surgery).

5.  Thereafter, return the claims file to the 2015 VA examiner if available.  After a review of the record, the examiner should provide the following opinions:

a. Is it at least as likely as not (50/50 probability or greater) that the Veteran's current lumbar spine disability is a result of his military service?  Please note the Veteran's contentions that he carried a 125 lbs. pack during his service in radio communications and that he injured his back "horse playing" in service.  The examiner should also note the 2002 treatment record indicating a lumbar spine disability prior to his 2003 accident. 

b. Is it at least as likely as not (50/50 probability or greater) that the Veteran's current lumbar spine disability is a result of his service-connected residuals of a left leg fracture? Please note the Veteran's contentions that his 2003 fall was due to his left leg "giving out."

All opinions expressed must be accompanied by a supporting rationale/explanation.

6.  Schedule the Veteran for a VA audio examination to determine the current severity of his bilateral hearing loss.

7.  Schedule the Veteran for a VA nerves examination to determine the current severity of his ulnar nerve neuropathy.

The examination report should include a review of the 2011, 2015 and 2016 examinations.  Notably, the 2011 and 2015 examinations diagnosed ulnar neuropathy and the 2016 examination diagnosed upper radicular group radiculopathy.  An EMG was most recently provided in 2010.

The examiner is asked to state whether the Veteran has ulnar neuropathy or upper radicular group radiculopathy or both.  The examiner should also provide an explanation of which symptoms the Veteran has reported are due to one or both diagnoses.

8.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all applicable benefits for each claim is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


